Case: 16-15623     Date Filed: 04/11/2018   Page: 1 of 6


                                                              [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 16-15623
                             Non-Argument Calendar
                           ________________________

         D.C. Docket Nos. 0:15-cv-61317-KAM; 0:13-cr-60255-KAM-5

BRIAN MCCALLA,
                                                              Petitioner - Appellant,

                                        versus

UNITED STATES OF AMERICA,
                                                            Respondent - Appellee.

                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                  (April 11, 2018)

Before MARCUS, MARTIN, and ROSENBAUM, Circuit Judges.

PER CURIAM:

      Brian McCalla, a federal prisoner proceeding pro se, appeals the dismissal of

his 28 U.S.C. § 2255 motion. The certificate of appealability (“COA”) presents

one issue for our review: whether the district court erred in denying, without an

evidentiary hearing, McCalla’s claim that counsel was ineffective for failing to
              Case: 16-15623     Date Filed: 04/11/2018   Page: 2 of 6


consult him about a direct appeal, despite his expressed discontent with the

outcome. We reverse and remand for an evidentiary hearing on this claim.

                                         I.

      A federal grand jury indicted McCalla and five codefendants on six criminal

charges. McCalla pled guilty to Count Two, a charge of conspiracy to possess at

least five kilograms of cocaine with intent to distribute. McCalla’s plea agreement

noted that Count Two carried a mandatory minimum sentence of ten years.

      The pre-sentence investigation report calculated McCalla’s advisory

sentencing guidelines as 135 to 168 months, based on an offense level of 33 and

his criminal history category of I. McCalla moved for a downward variance and

asked the district court not to exceed the statute’s mandatory minimum term. The

government opposed McCalla’s motion.

      At sentencing, the government recommended a 132-month sentence, and

McCalla renewed his request to limit his sentence to 120 months. The district

court found that “a sentence below the advisory guideline range will be sufficient

but not greater than necessary to comply with the requirements of Section 3553,”

sentenced McCalla to 126-months imprisonment, and informed McCalla that he

had the right to appeal his sentence.

      McCalla did not file a direct appeal. McCalla’s § 2255 motion alleges that

he would have appealed his sentence if counsel had consulted him. McCalla took


                                         2
              Case: 16-15623     Date Filed: 04/11/2018    Page: 3 of 6


issue with the fact that “counsel failed to file a direct appeal even though counsel

knew that [he] was unhappy with both the indictment and sentence.” Indeed,

McCalla said he “complained [to counsel] . . . that he received a sentence above

the mandatory minimum” and “expressed his desire to challenge [this]

unbelievable result[].” McCalla requested an evidentiary hearing to further

develop the factual basis of this claim.

      In his report and recommendation (“R&R”), the magistrate judge

recommended that the district court deny McCalla’s motion. As to McCalla’s

claim that his lawyer had not consulted him, the magistrate judge held that

McCalla had not specifically asked counsel to file an appeal and that counsel did

not have a duty to consult McCalla because “no rational defendant would have

wanted to appeal.” The magistrate judge also ruled that McCalla was not entitled

to an evidentiary hearing because this claim was meritless and recommended

against a COA. The district court adopted the R&R in full, noted that “[a]ny

appeal of the sentence imposed would have been frivolous,” and denied a COA.

      This timely pro se appeal followed, and we granted a COA. McCalla asks

us to reverse and remand for an evidentiary hearing or grant him an out-of-time

appeal, arguing that he would have filed a direct appeal had counsel provided

proper advice. The government argues that McCalla was not entitled to an




                                           3
              Case: 16-15623     Date Filed: 04/11/2018   Page: 4 of 6


evidentiary hearing, that counsel did not perform deficiently, and that, even if he

did, McCalla suffered no prejudice because any appeal would have been frivolous.

                                         II.

      A direct appeal of a federal conviction is a matter of right. Rodriquez v.

United States, 395 U.S. 327, 329–30, 89 S. Ct. 1715, 1717 (1969). So, too, is

effective assistance of counsel in pursuing such an appeal. Evitts v. Lucey, 469

U.S. 387, 396, 105 S. Ct. 830, 836 (1985). “[T]he accused has the ultimate

authority to make certain fundamental decisions regarding the case,” including

whether to “take an appeal.” Jones v. Barnes, 463 U.S. 745, 751, 103 S. Ct. 3308,

3312 (1983). To ensure that this decision is informed, “counsel generally has a

duty to consult with the defendant about an appeal.” Thompson v. United States,

504 F.3d 1203, 1206 (11th Cir. 2007). To consult means to “advis[e] the

defendant about the advantages and disadvantages of taking an appeal, and mak[e]

a reasonable effort to discover the defendant’s wishes.” Roe v. Flores-Ortega, 528

U.S. 470, 478, 120 S. Ct. 1029, 1035 (2000).

       “[A] lawyer who disregards specific instructions from the defendant to file a

notice of appeal acts in a manner that is professionally unreasonable.” Id. at 477,

120 S. Ct. at 1035. Even when a defendant has not specifically instructed counsel

as such, counsel has a constitutional duty to consult where the defendant

“reasonably demonstrated to counsel that he was interested in appealing.” Id. at


                                          4
              Case: 16-15623     Date Filed: 04/11/2018    Page: 5 of 6


480, 120 S. Ct. at 1036. And “when counsel’s constitutionally deficient

performance deprives a defendant of an appeal that he otherwise would have

taken,” the defendant has demonstrated the requisite prejudice, even if the appeal

would not have been meritorious. Id. at 484, 486, 120 S. Ct. at 1039–40;

Thompson, 504 F.3d at 1208.

                                              III.

      McCalla says he told counsel that he wanted to challenge his sentence. This

statement “reasonably demonstrated to counsel that [McCalla] was interested in

appealing.” See Flores-Ortega, 528 U.S. at 480, 120 S. Ct. at 1036. As a result,

counsel was duty-bound to advise McCalla “about the advantages and

disadvantages of taking an appeal, and mak[e] a reasonable effort to discover [his]

wishes.” See id. at 478, 120 S. Ct. at 1035. But, according to McCalla, counsel

did not. If counsel had upheld his constitutional duty, McCalla “would have

instructed counsel to appeal the sentence.” Therefore, McCalla has alleged facts

that, if true, would establish a “successful ineffective assistance of counsel claim

entitling him to an appeal.” See id. at 484, 120 S. Ct. at 1039. The fact that his

appeal may not have been successful does not alter this conclusion. See id. at 486,

120 S. Ct. at 1040; see also Thompson, 504 F.3d at 1208. Neither does the fact

that the sentencing judge informed McCalla of his right to appeal. See Thompson,

504 F.3d at 1208 n.8 (“That the sentencing judge notified Thompson that he had a


                                          5
              Case: 16-15623     Date Filed: 04/11/2018    Page: 6 of 6


right to appeal does not absolve counsel from the duty to consult with his client

about the substance of the right to appeal.”).

      Therefore, the record does not “conclusively show that [McCalla] is entitled

to no relief,” 28 U.S.C. § 2255(b), and the district court abused its discretion by not

conducting an evidentiary hearing. Id.; see also Aron v. United States, 291 F.3d

708, 714–15 (11th Cir. 2002). At the evidentiary hearing, the district court should

ascertain all relevant details regarding McCalla and counsel’s discussions about

McCalla’s prospective appeal. This would include, but not be limited to: (1)

whether McCalla expressed his desire to challenge the sentence; (2) if he did,

whether that expressed desire reasonably demonstrated to counsel that he was

interested in appealing; and (3) whether counsel ever consulted him regarding an

appeal. If counsel did consult him, the district court should ascertain whether

counsel advised him on the possible grounds of appeal and the benefits and

drawbacks of an appeal. And, perhaps most importantly, the district court should

determine whether counsel made an effort to ascertain his wishes, and, if so,

whether that effort was reasonable.

      REVERSED AND REMANDED.




                                          6